Citation Nr: 1123219	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1318.  

3.  Entitlement to service-connected burial allowance.

4.  Entitlement to accrued benefits.

5.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to November 1984.  He died in April 2007; the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 


REMAND

According to the certificate of death, the Veteran died in April 2007.  The immediate cause of the Veteran's death was listed as cirrhosis of the liver.  Hepatitis C and fatal cardiac arrhythmia also were listed as causes of the Veteran's death.  

During the Veteran's lifetime, service connection was established for cognitive disorder, not otherwise specified; chronic sinusitis with allergic rhinitis; and status post nasal fracture with deviated septum and nasal deformity.

The Board notes that the claims files do not contain records pertaining to the Veteran's terminal hospitalization.  In fact, the most recent medical evidence of record is a VA examination report for mental disorders in November 2004.  Moreover, the appellant stated in her formal appeal, VA Form 9, that she wanted to include the psychiatric care and treatment received by the Veteran at the time of his final illness and death.  Medical records contemporaneous to the Veteran's death are critical to establishing the appellant's claim.  Therefore, further development to obtain treatment records is in order. 

In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements: a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board finds that the appellant has not been provided notice in full compliance with Hupp.

The Board further notes that in her substantive appeal, the appellant indicated that she was not appealing all of the issues addressed in the Statement of the Case, but she did not specify the issues she was appealing.  It appears from argument submitted by the appellant that she is only appealing for service connection for the cause of the Veteran's death and for service-connected burial benefits.  The originating agency should request clarification from the appellant while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the appellant to clarify the issues that she is appealing.

2.  The RO or the AMC should send the appellant all required notice with respect to the issue of entitlement to service connection for the cause of the Veteran's death, to specifically include Hupp-compliant notice.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of the Veteran's terminal hospital records and any other pertinent medical records.

4.  The RO or the AMC should undertake any additional development it determines to be warranted, to include obtaining an appropriate medical opinion with supporting rationale if required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her cause of death claim.

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


